Fahey and Whalen, JJ.
(dissenting). We respectfully dissent and would affirm. In support of their motion for summary judgment dismissing the amended complaint, defendants submitted, inter alia, deposition testimony from plaintiffs owner, in which he stated that he signed the allegedly fraudulent operating agreement. “It is not the function of a court deciding a summary judgment motion to make credibility determinations or findings of fact, but rather to identify material triable issues of fact (or point to the lack thereof)” (Vega v Restani Constr. Corp., 18 NY3d 499, 505 [2012]). Consequently, we cannot conclude as a matter of law that the operating agreement at issue is a forgery. Present — Centra, J.P., Fahey, Valentino, Whalen and DeJoseph, JJ.